HALLEY, J.
(dissenting). The constitutionality of House Bill 430 of the 22nd Legislature depends upon whether or not the proviso placed in subsection (e) is intelligible without reference to subsection (d). To me it is not necessary to read subsection (d) to understand the proviso in (e) because all it does is to make disposition of the money that comes, under subsection (d), into the hands of the county treasurers of counties having cities of certain designated sizes. The amendment of subsection (e) could mislead no one, as its intention was patent on its face, and that was to give cities in counties having cities of more than 5,000 population much needed assistance in the construction, maintenance, repair, improvement, and lighting of their streets and alleys. It is also to be remembered that subsection (d) was not changed in any way other than through the proviso in subsection (e). Why require the Legislature to print a subsection when the amendment is clear without it? To me, the construction placed upon House Bill 430 by the majority opinion is both too strict and too technical. Undoubtedly the Constitution makers did not expect perfection from the Legislature, and we should not stifle an honest attempt to relieve a very troublesome problem in municipal government in this state, unless the unconstitutionality of the act is beyond question. As was said in City of Pond Creek et al. v. Haskell, Governor, et al., 21 Okla. 711, 97 P. 338, a court will never declare an act of legislation, passed with the forms and solemnities requisite to give it the force of law, unconstitutional and void unless the nullity and invalidity of the act are placed in its judgment beyond a reasonable doubt.
I submit that there is nothing in the act in question which violates the purposes of section 57, art. 5 of our Constitution, the intention of which was to eliminate uncertainty and confusion, to enable members of the Legislature to act advisedly in the amendment of laws, and to prevent incautious or fraudulent legislation by requiring amenda-tory statutes to be so drafted that their meáning could be ascertained by an examination of such statutes themselves without the necessity of examining the *276statute amended. See In re Lee, 64 Okla. 310, 168 P. 53; also 59 C.J., Statutes, secs. 448 and 450.
I dissent from the majority opinion.